Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2014

                                      No. 04-14-00601-CV

                           IN THE INTEREST OF F.V.R., a Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02330
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record, which was due to be filed on September 2, 2014, has
not been filed. It is therefore ORDERED that the reporter’s record must be filed in this appeal
no later than ten days from the date of this order. TEX. R. APP. P. 35.3(a). FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court